DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, ln. 5: replace “a first inner edge side plate” with –the first inner edge side plate—
Claim 1, ln. 6: replace “wherein interior” with –wherein an interior—
Claim 1, ln. 14: replace “side plate assembly” with –side plate assemblies—
Claim 1, ln. 16: replace “each side plate unit” with –each of the side plate units—
Claim 1, ln. 19-23: replace “wherein each of the heating module in the side plate unit is connected to the heating module located in the adjacent side plate unit, and wherein each electromagnetic module is connected to the electromagnetic module in the adjacent side plate unit.” with --wherein each of the heating modules in each of the side plate units is connected to a corresponding one of the heating modules located in an adjacent one of the side plate units, and wherein each of the electromagnetic modules is connected to a corresponding one of the electromagnetic modules located in the adjacent one of the side plate units.--
Claim 2, ln. 2-3: replace “the inner wall of each side plate unit” with –an inner wall of each of the side plate units—
Claim 2, ln. 7: delete the term “corresponding”.
Claim 4, ln. 3: replace “and outer end” with –and an outer end—
Claim 5, ln. 4-5: replace “the corresponding threaded through-holes” with –the two vertical-direction threaded through-holes—
Claim 6, ln. 9: replace “the outer end surface” with –an outer end surface—
Claim 6, ln. 14-15: replace “in one of the plurality of electromagnetic coil slots” with –in corresponding ones of the plurality of electromagnetic coil slots—
Claim 6, ln. 15: replace “the adjacent electromagnetic coils” with –adjacent ones of the plurality of electromagnetic coils—
Claim 6, ln. 18-19: replace both recitations of “the inner end surface” with –an inner end surface—
Claim 7: replace the entire claim with –The side plate unit structure of claim 6, further comprising a plurality of heating coil outward-extending slots, and a match line of the heating coil extends through at least one of the plurality of heating coil outward-extending slots for connecting with another heating coil of an adjacent side plate unit structure.—
Claim 8: replace the entire claim with –The side plate unit structure of claim 6, further comprising electromagnetic coil inward-extending slots that are located between the adjacent ones of the plurality of electromagnetic coils and are formed in the electromagnetic coil slotted plate, wherein the adjacent ones of the plurality of electromagnetic coils are connected in series through conductors located in the electromagnetic coil inward-extending slots, wherein one of the plurality of electromagnetic coil slots is provided with a first electromagnetic coil outward-extending slot at a first end of the electromagnetic coil slotted plate, and another one of the plurality of electromagnetic coil slots is formed in a second end of the electromagnetic coil slotted plate and is provided with a second electromagnetic coil outward-extending slot, wherein the adjacent ones of the plurality of electromagnetic coils that are connected in series through the conductors are placed into the one and the another one of the plurality of electromagnetic coil slots having the first and second electromagnetic coil outward-extending slots.—
Claim 9, ln. 2: replace “the inner wall” with –an inner wall—
Claim 9, ln. 3: replace “the outer wall” with –an outer wall—
Claim 9, ln. 3: replace “the positioning” with –a positioning—
Claim 10, ln. 2-3: delete “the other side of”.
Claim 10, ln. 4: delete “tightly”.
Authorization for this examiner’s amendment was given via email by Attorney of Record Xiyan Zhang on 01/19/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the Non-Final Office Action the examiner had indicated that the claims would be allowable if all the issues under 35 U.S.C. 112 were overcome. By applicant’s amendments filed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                           
/TERESA M EKIERT/Primary Examiner, Art Unit 3725